DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,019,676 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by claims of the US Patent.
Claims 1-2 of the present application are anticipated by claim 1 of the US Patent.
Claim 3 of the present application is anticipated by claim 2 of the US Patent.
Claim 4 of the present application is anticipated by claim 3 of the US Patent.
Claim 5 of the present application is anticipated by claim 5 of the US Patent.
Claim 6 of the present application is anticipated by claim 4 of the US Patent.
Claim 7 of the present application is anticipated by claim 6 of the US Patent.
Claim 8 of the present application is anticipated by claim 7 of the US Patent.
Claim 9 of the present application is anticipated by claim 9 of the US Patent.
Claim 10 of the present application is anticipated by claim 10 of the US Patent.
Claim 11 of the present application is anticipated by claim 11 of the US Patent.
Claim 12 of the present application is anticipated by claim 12 of the US Patent.
Claim 13 of the present application is anticipated by claim 8 of the US Patent.
Claim 14 of the present application is anticipated by claim 13 of the US Patent.
Claims 15-16 of the present application is anticipated by claim 1 of the US Patent.
Claims 15-16 of the present application is anticipated by claim 14 of the US Patent.
Claim 17 of the present application is anticipated by claim 2 of the US Patent.
Claim 18 of the present application is anticipated by claim 3 of the US Patent.
Claim 19 of the present application is anticipated by claim 5 of the US Patent.
Claim 20 of the present application is anticipated by claim 4 of the US Patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Babaei et al. (US Publication 2020/0053707 a1).
In regards to claims 1 and 15 Babaei et al. (US Publication 2020/0053707 a1) teaches, a method performed by a wireless communications device operating according to a Discontinuous Reception, DRX (see paragraph 115 for DRX description) configuration and configured to receive, from a wireless communications network, two-step grants for uplink transmissions (see paragraph 206; see the description 2StageGrant; In an example, the UE capability message may comprise a field to indicate whether the UE supports uplink scheduling using PUSCH 2StageGrant and PUSCH Trigger, and a second field to indicate the shortest time the UE supports to perform an uplink transmission after having received a 2StageGrant. The grant may be an uplink Grant), the method comprising: determining whether the device has received a first trigger of a two-step grant (see paragraph 206; the PUSCH Trigger; the grant may be an uplink Grant, and trigger may be a one bit trigger transmitted employing CC-RNTI); and entering a state in which the device listens on a physical downlink control channel for messages from the network, in response to determining that the device has received the first trigger (see paragraph 211 and figure 19; downlink control information reception; see paragraph 208; The eNB may transmit a DCI comprising an uplink grant. The DCI may be transmitted in a (e)PDCCH UE specific search area corresponding to C-RNTI of the UE).
In regards to claims 2 and 16 Babaei teaches, wherein entering the state comprises waiting a predetermined period of time after receiving the first trigger before entering the state (see paragraph 189; a UE may receive two or more triggers on common PDCCH within the M ms time window (and after which the grant is invalidated) during which a trigger may be received).
In regards to claims 3 and 17, Babaei teaches, determining whether the first trigger became invalid; and in response to determining that the first trigger became invalid, exiting the state (see paragraph 209; the initial grant becomes invalid, no valid trigger has been received after M ms).
In regards to claims 4 and 18, Babaei teaches, starting a timer in response to receiving the first trigger; and exiting the state only upon expiration of the timer (see paragraph 209; the initial grant becomes invalid if M ms after the initial grant, no valid trigger has been received).
In regards to claims 5-6 and 19-20, Babaei teaches, determining whether the first trigger became invalid; in response to determining that the first trigger became invalid, starting a timer; and exiting the state only upon expiration of the timer (see paragraph 172; The initial grant may become invalid if M ms after the initial grant, no valid trigger has been received, e.g. M=[8,12,16,20]. In an example, a UE may follow the LBT type indicated by the UL grant) and wherein a duration of the timer is received with the first trigger (see paragraph 172; The initial grant may become invalid if M ms after the initial grant, no valid trigger has been received, e.g. M=[8,12,16,20]. In an example, a UE may follow the LBT type indicated by the UL grant) and wherein a duration of the timer is received with the first trigger (see paragraph 177 and 183; sCellDeactivationtimer sent by the eNB and configured by RRC).
In regards to claim 7, Babaei teaches, wherein a duration of the timer is received in Radio Resource Control, RRC, (RRC) signaling (see paragraph 177; the MAC entity may deactivate the associated SCell upon its expiry. In an example, the same initial timer value may apply to each instance of the sCellDeactivationTimer and it is configured by RRC; see paragraph 183; In an example embodiment, an eNB may transmit one or more RRC messages comprising one or more parameters (IEs). The one or more parameters may comprise configuration parameters of one or more licensed cells and one or more unlicensed cells (e.g. LAA cells). The one or more parameters may comprise a sCellDeactivationTimer value).
In regards to claim 8, Babaei teaches, stopping the timer in response to receiving a second trigger of the two-step grant (see figure 19 and paragraph 211; At 1930, a second DCI may be received in a second TTI. The second DCI may comprise: a second field indicating a second resource block assignment; and a second trigger field indicating whether the second DCI is a second triggered DCI).
In regards to claims 9-11, Babaei teaches, wherein exiting the state only upon expiration of the timer comprises exiting the state before a second trigger of the two-step grant has been received (see paragraph 187; The timing between the second trigger transmitted in subframe N and the earliest UL transmission may be a UE capability, if the earliest UL transmission is before subframe N+4 (e.g., subframe N+1 or N+2 or N+3)) and determining whether the device has received a second trigger of the two-step grant; and in response to determining that the device has received the second trigger, exiting the state (see paragraph 187; The timing between the second trigger transmitted in subframe N and the earliest UL transmission may be a UE capability, if the earliest UL transmission is before subframe N+4 (e.g., subframe N+1 or N+2 or N+3); see paragraph 172; The UE may receive signaling in the first DCI 0A/4A/0B/4B grant indicating the number of subframes after which the grant becomes invalid. The initial grant may become invalid if M ms after the initial grant, no valid trigger has been received, e.g. M=[8,12,16,20]. In an example, a UE may follow the LBT type indicated by the UL grant) and determining whether the device  has received a second trigger of the two-step grant; in response to determining that the device has received the second trigger, determining whether a particular timer is running; and in response to determining that the timer is running, exiting the state only after expiration of the timer (see paragraph 172; The UE may receive signaling in the first DCI 0A/4A/0B/4B grant indicating the number of subframes after which the grant becomes invalid. The initial grant may become invalid if M ms after the initial grant, no valid trigger has been received, e.g. M=[8,12,16,20]. In an example, a UE may follow the LBT type indicated by the UL grant).
In regards to claim 12, Babaei teaches receiving a second trigger of the two-step grant; and exiting the state in response to transmitting an uplink transmission triggered by the second trigger (see figure 19, steps 1960 transmitting of the transport block in response to the trigger received in the 2nd DCI).
In regards to claims 13 and 14, Babaei teaches, wherein a time in which the device is in the state includes a transmission timing interval, (TTI) in which the second trigger was received (see figure 19, and paragraph 211; At 1930, a second DCI may be received in a second TTI. The second DCI may comprise: a second field indicating a second resource block assignment; and a second trigger field indicating whether the second DCI is a second triggered DCI) and wherein a time in which the device is in the state includes a transmission timing interval, (TTI) in which the first trigger was received (see figure 19 and paragraph 211; At 1920, a first downlink control information (DCI) may be received in a first transmission time interval (TTI). The first DCI may comprise: a first field indicating a first resource block assignment; and a first trigger field indicating whether the first DCI is a first triggered DCI).
Relevant Prior Art
Freda et al. (US Publication 2019/0320467 A1) teaches, a legacy RACH procedure may include four steps.  The second RACH procedure may be an eRACH procedure and/or a 2-step RACH procedure (see paragraph 165).  Furthermore, with respect to DRX, a WTRU may perform DRX (e.g. DRX for control channel monitoring) for a period of time prior to a specific eRAR expected reception time or time window.
Dinan et al. (US Publication 2018/0110084 A1) teaches, in figure 12, an example 2-stage triggered grant with trigger A and trigger B. If a UL grant is a triggered grant, the UE may transmit after receiving a trigger (e.g. one bit set to 1) in the PDCCH DCI scrambled with CC-RNTI in a subframe received after the subframe carrying the trigger. The timing between the 2nd trigger transmitted in subframe N and an earliest UL transmission may be a UE capability, if the earliest UL transmission is before subframe N+4 (e.g. UE capability signaling between transmission in subframe N+1 and N+2 and N+3). DCI 0A/4A/0B/4B may comprise one or more fields indicating resource block assignment, modulation and coding scheme, RV, HARQ information, transmit power control command, trigger A, and/or other physical layer parameters. The trigger may be received during a validation duration. The validation duration may be determined based on a field in the DCI including the uplink grant. The UE may monitor CC-RNTI for a trigger during the validation duration at least until the trigger is received (see paragraph 154).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/               Primary Examiner, Art Unit 2466